Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered September 8, 1994, convicting defendant, after a jury trial, of grand larceny in the second degree, and sentencing him to a prison term of 9 months, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). We see no reason to disturb the jury’s credibility determinations and evaluation of expert testimony. Concur — Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.